DETAILED ACTION
	This is in response to application 16/845150, filed on April 10th 2020, in which claims 1-13 and 15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. “module”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “location module”, “position determining module” and “transmission module” in claims 1-12; as well as additional “modules” recited by the dependent claims.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 13 is objected to because of the following informalities: it recites “the one locating …” the word “one” seems unnecessary as the claim does not recite any “second” locating.  Also, the term should be preceded by “a” not “the”.
Claim 15 is objected to because of the following informalities:  it recites “the fault reporting device” without antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the additional data”, “the display” and “the displayed map”.  There is insufficient antecedent basis for these terms.  Also, two of these terms (i.e. display, map) are recited by claim 2 so this raises a question whether claim 5 was meant to depend from claim 2 instead of claim 1.  Claims 6-8 do not cure this deficiency and thus are also rejected based on their dependency.

Claim 10 recites the limitation "the input module" in line two.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nayak et al. US 2019/0146431 A1.

	Regarding claim 1, Nayak discloses a fault reporting device for reporting a fault to a facility management arrangement (building management system with fault notification system – abstract, Fig. 1, paragraph 4), comprising:
	a location module configured to determine a location position of the fault reporting device (fault notification system operates in a building, it matches the building location to user location by using “GPS coordinates associated with each building” – see paragraph 87; thus the fault reporting device determines a location of itself via the building’s location);
	a position determining module configured to identify a fault position in a surrounding area of the location position (identify fault location – abstract, paragraph 86, Fig. 6), and
	a transmission module for wirelessly transmitting (wireless transmission – paragraph 53) a fault report, wherein the fault report comprises the fault position and fault information (send fault report which includes location and other information – see paragraphs 90, 99 and Fig. 9).

	Regarding claim 9, Nayak discloses the fault information comprises information regarding the type of fault (paragraph 90).

	Regarding claim 10, Nayak discloses the type of fault can be selected via the input module (user interface provide fault selection mechanism – Fig. 9, paragraph 99).

	Regarding claim 11, Nayak discloses the fault reporting device comprises an indoor device (part of building equipment – see paragraph 2 and Fig. 1).

	Regarding claim 12, Nayak discloses a facility management arrangement having at least one fault reporting device according to claim 1 (see rejection of claim 1).

	Regarding claim 13, it is a method that corresponds to the device of claim 1 but is broader in scope (e.g. does not require “wireless” transmitting, and the fault report does not require “fault information” only the position).  Therefore, it is rejected for the same reasons.

	Regarding claim 15, it is a non-transitory medium that corresponds to the device of claim 1; therefore it is rejected for the same reasons.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak in view of McGill et al. US 2020/0387127 A1.

Regarding claim 2, Nayak discloses an input module and a display for displaying … of the surrounding area of the location position (Fig. 9), wherein a selection position can be identified by means of the input module (paragraphs 98-99), wherein the position determining module is formed to identify the selection position as the fault position (display fault location/position – see Figs. 8-9, paragraphs 98-99).
Nayak does not explicitly disclose displaying a map or “the displayed map” but this is taught by McGill as displaying a map with fault locations for equipment (paragraph 32, Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Nayak to display a map as taught by McGill for the purpose of fault management.  McGill teaches using augmented reality maps for building equipment faults improves efficiency and effectiveness and provides significant economic improvements (paragraphs 44-45).



Regarding claim 4, Nayak discloses the displayed … comprises objects of interest, wherein an object of interest can be identified as the selection position by means of the input module (user selects menu/button on the user interface – Fig. 9).
Nayak does not explicitly disclose the displayed map but this is taught by McGill as discussed above.  The motivation to combine is the same.

Regarding claim 5, Nayak discloses an additional data module, wherein the additional data is formed to provide the surrounding area of the location position with additional data and to display the additional data on the display (display additional data – Fig. 9).  Note: the term “additional data” is very broad, in this case, any data not already recited could be “additional data”.  In this case, Nayak explicitly teaches showing duration information (Fig. 9) which is “additional data” under the broadest reasonable interpretation.
	Nayak does not explicitly disclose displaying a map / “the displayed map” but this is taught by McGill as discussed above regarding claim 2.  The motivation to combine is the same.



	Regarding claim 7, Nayak does not explicitly disclose the additional data comprise an orientation of the fault reporting device.  But this is taught by McGill as displaying an icon in relation to the equipment as it moves (paragraph 34).  The motivation to combine is the same as that given above.

	Regarding claim 8, Nayak does not explicitly disclose the additional data comprise accuracy information regarding the location position, but this is taught by McGill.  The specification teaches that “accuracy”, as used in the claims, is not limited to a degree of correctness (e.g. plus/minus 1 meter), instead it refers to “a scale” such as a circle around a position (see paragraph 15).  Given this broadest reasonable interpretation in view of the specification, McGill reads on the claimed feature because it discloses that the map displays fault information when in a certain proximity such as 10, 9, 8, etc. meters (see paragraph 35).  This is similar to “a scale” or a circle around the fault, as described in applicant’s specification.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nayak with the accuracy information taught by McGill to improve building fault management.  As previously stated, McGill teaches that by overlaying such information on a map, efficiency and effectiveness are improved (see McGill paragraphs 44-45).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim US 2011/0242989 A1 discloses using sensors to detect faults and transmitting fault locations over a network (abstract, paragraph 50, Fig. 22).
Dong US 2008/0037526 A1 discloses reporting fault location information (abstract, paragraph 74).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458